De Courcy, J.
These are two probate appeals from a decree of the Probate Court, revoking, on the grounds of fraud, a decree dated October 13, 1916, authorizing the administrator of the estate of one Frances E. Curtis to sell certain real estate for the purpose of distribution.
Mrs. Curtis died in 1897, intestate. Her sole heirs were Charlotte E. Nugent (now Charlotte E. Washington) and Love P. Chamberlain; and her only property was the parcel of real estate in question, situated on Chappaquiddick Island, Edgartown. These two heirs in 1898 by warranty deed conveyed a portion of the premises to the predecessor in title of the petitioners Marian E. Child and Edith H. Bass, (herein referred to as the petitioners,) and another portion to the respondent Charles S. Simpson. In 1901 they conveyed all their remaining right, title and interest in the premises described in said decree, to one Harrison H. Child, whose title is now vested in part in the petitioner Edith H. Bass, and in part in the petitioner Marian E. Child.
Recently the present respondent Simpson brought a writ of entry in the Land Court against the present petitioner Edith H. Bass to determine the boundary between their respective portions of the premises in question. In order “ to strengthen his title to the land claimed by him in that "litigation and to use the balance of the land as a club to force the petitioners to recognize the justice of his said claim,” Simpson engineered the following scheme: he secured administration on the estate of Frances E. Curtis by means of the consent of the two heirs, Charlotte E. Nugent and Love P. Chamberlain, who had sold out the only assets of the estate eighteen years before; he procured a decree for the sale of the premises for the purpose of distribution, and a conveyance thereof to one Marie C. Clark, who held her title as his mere nominee and sub*6ject to his direction; and he caused the property to be appraised and sold for $75, — a figure greatly below the Value thereof — $40 of it being paid to said heirs for their participation in the scheme. Simpson controlled the entire proceedings in the Probate Court;intentionally refrained from giving any notice, formal or otherwise, to the petitioners whom he was depriving of the legal title to their land, and intentionally refrained from informing the Probate Court as to the state of the title, or his part and purpose with relation to the proceedings-.
It would be a reproach to our law if such an injustice to the rights of the petitioners could be perpetrated by means of a fraud practised upon the Probate Court (as that court has found), and no redress be afforded. That the Probate Court has a broad power to revoke or correct its decrees on the ground of fraud practised upon the parties or upon the court is too well established to require discussion. Tucker v. Fisk, 154 Mass. 574. Harris v. Starkey, 176 Mass. 445. Phillips v. Chase, 203 Mass. 556. Sampson v. Sampson, 223 Mass. 451, 462. Raymond v. Cooke, 226 Mass. 326. McKay v. Kean, 167 Mass. 524. And the record discloses ample justification for the exercise of that power.
The right of these petitioners to bring to the attention of the Probate Court the fraudulent scheme by which its decree had been procured as an instrument of oppression, cannot be seriously questioned. No one had more interest in the effect of the decree than those whose property it purported to take without a hearing. Presumably the court could take action on these facts, regardless of how they were called to its attention, and so prevent Simpson from profiting by his own wrong. See Stevens v. Palmer, 15 Gray, 505, 506; Langley v. Conlan, 212 Mass. 135. And a petition for revocation of the decree and license dated October 13, 1916, was a suitable procedure to adopt.
The case of Giles v. Kenney, 221 Mass. 262, relied on by the respondents, affords them no support. The narrow question of statutory construction there decided was, that a mortgagee to whom the heirs had mortgaged the real estate of a deceased person before the appointment of an administrator,- was not one of the “parties interested” within the meaning of R. L. c. 146, § 18, as amended, and entitled to notice of a subseqúent petition for sale for the purpose of distribution, and to appeal from the decreec *7See now St. 1917, c. 296. The complaint against the decree in the present case is not that the respondents failed to comply with the formal requirements of the statute, but that they used that procedure as a sham and pretence to secure the instrumentality of the Probate Court in carrying out a fraudulent scheme.
The decree of the Probate Court revoking the decree of October 13,1916, is affirmed with costs.

So ordered.